
	
		III
		110th CONGRESS
		1st Session
		S. RES. 213
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. Crapo (for himself
			 and Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			June 14, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting National Men’s Health
		  Week.
	
	
		Whereas, despite advances in medical technology and
			 research, men continue to live an average of almost 6 years less than women,
			 and African-American men have the lowest life expectancy;
		Whereas all 10 of the 10 leading causes of death, as
			 defined by the Centers for Disease Control and Prevention, affect men at a
			 higher percentage than women;
		Whereas, between ages 45 and 54, men are 3 times more
			 likely than women to die of heart attacks;
		Whereas men die of heart disease at almost twice the rate
			 of women;
		Whereas men die of cancer at almost
			 11/2 times the rate of women;
		Whereas testicular cancer is one of the most common
			 cancers in men aged 15 to 34, and, when detected early, has a 95 percent
			 survival rate;
		Whereas the number of cases of colon cancer among men will
			 reach over 55,000 in 2007, and almost 1/2 will die from
			 the disease;
		Whereas the likelihood that a man will develop prostate
			 cancer is 1 in 6;
		Whereas the number of men developing prostate cancer will
			 reach over 218,890 in 2007, and almost 27,050 will die from the disease;
		Whereas African-American men in the United States have the
			 highest incidence in the world of prostate cancer;
		Whereas significant numbers of health problems that affect
			 men, such as prostate cancer, testicular cancer, colon cancer, and infertility,
			 could be detected and treated if men’s awareness of these problems was more
			 pervasive;
		Whereas more than 1/2 of the elderly
			 widows now living in poverty were not poor before the death of their husbands,
			 and by age 100 women outnumber men 8 to 1;
		Whereas educating both the public and health care
			 providers about the importance of early detection of male health problems will
			 result in reducing rates of mortality for these diseases;
		Whereas appropriate use of tests such as prostate specific
			 antigen (PSA) exams, blood pressure screens, and cholesterol screens, in
			 conjunction with clinical examination and self-testing for problems such as
			 testicular cancer, can result in the detection of many of these problems in
			 their early stages and increase the survival rates to nearly 100
			 percent;
		Whereas women are 100 percent more likely to visit the
			 doctor for annual examinations and preventive services than men;
		Whereas men are less likely than women to visit their
			 health center or physician for regular screening examinations of male-related
			 problems for a variety of reasons, including fear, lack of health insurance,
			 lack of information, and cost factors;
		Whereas National Men’s Health Week was established by
			 Congress in 1994 and urged men and their families to engage in appropriate
			 health behaviors, and the resulting increased awareness has improved
			 health-related education and helped prevent illness;
		Whereas the Governors of over 45 States issue
			 proclamations annually declaring Men’s Health Week in their States;
		Whereas, since 1994, National Men’s Health Week has been
			 celebrated each June by dozens of States, cities, localities, public health
			 departments, health care entities, churches, and community organizations
			 throughout the Nation, that promote health awareness events focused on men and
			 family;
		Whereas the National Men’s Health Week Internet website
			 has been established at www.menshealthweek.org and features Governors’
			 proclamations and National Men’s Health Week events;
		Whereas men who are educated about the value that
			 preventive health can play in prolonging their lifespan and their role as
			 productive family members will be more likely to participate in health
			 screenings;
		Whereas men and their families are encouraged to increase
			 their awareness of the importance of a healthy lifestyle, regular exercise, and
			 medical checkups; and
		Whereas June 11 through 17, 2007, is National Men’s Health
			 Week, which has the purpose of heightening the awareness of preventable health
			 problems and encouraging early detection and treatment of disease among men and
			 boys: Now, therefore, be it
		
	
		That Congress—
			(1)supports the
			 annual National Men’s Health Week; and
			(2)calls upon the
			 people of the United States and interested groups to observe National Men’s
			 Health Week with appropriate ceremonies and activities.
			
